Title: To James Madison from William Kirkpatrick, 28 June 1803 (Abstract)
From: Kirkpatrick, William
To: Madison, James


28 June 1803, Málaga. Encloses duplicates of his letter of 28 May and those from O’Brien therein referred to, as well as the semiannual return of vessels arriving in Málaga. Informed JM of his appointment of John Dandeya as vice-consul for the ports of Motril and Almuñécar “on this Coast” in his December letter; “His Catholic Majesty has since granted his Exequatur to permit his exercising the Employment at said Places.” Encloses a letter “just received” from O’Brien at Algiers dated 4 June.
 

   
   RC (DNA: RG 59, CD, Málaga, vol. 1). 1 p. Enclosures not found.



   
   See Kirkpatrick to JM, 23 Dec. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:219–20).



   
   A full transcription of this document has been added to the digital edition.

